Citation Nr: 0028486	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-05 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of unfused fracture, right 
navicular bone, major, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision, and 
subsequent rating decisions, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
In those decisions, the RO granted an increased disability 
rating of 20 percent, effective October 1995, for the 
appellant's service-connected residuals of unfused fracture, 
right navicular bone, major.  The appellant has maintained 
disagreement with the newly assigned disability rating.  

This case was previously remanded by the Board in April 1998, 
and again in December 1999.  Pursuant to these remands, 
additional medical examinations and opinions regarding the 
appellant's condition were obtained. 

In August 2000, the RO issued a rating decision that granted 
service connection for carpal tunnel syndrome due to 
arthritis, right wrist, secondary to the appellant's service-
connected unfused fracture, right navicular bone.  A separate 
initial disability evaluation of 10 percent was assigned for 
the carpal tunnel syndrome, effective April 1997.  A notice 
of disagreement concerning this issue has not been received.  
Accordingly, this issue is not before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's service-connected residuals of unfused 
fracture, right navicular bone, major, is currently 
manifested by: volar flexion to 55 degrees; dorsiflexion to 
65 degrees; radial deviation to 15 degrees; ulnar deviation 
to 35 degrees; some pain with end range of motion; full 
painless motion of the joints of the thumb and fingers of the 
right hand; and mild swelling and tenderness on the dorsum 
and radial aspects of the right wrist.  X-ray examination of 
the right wrist, performed in October 1998, revealed ununited 
fracture of the navicular bone and a moderate degree of 
osteoarthritis.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the appellant's service-connected residuals of 
unfused fracture, right navicular bone, major, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5212. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The appellant contends that he is entitled to an increased 
disability rating for his service-connected residuals of 
unfused fracture, right navicular bone, major.  The 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected wrist disorder has increased in severity is 
plausible. See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  Specifically, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The RO has rated the veteran's service-connected residuals of 
unfused fracture, right navicular bone, major, as 20 percent 
disabling, by analogy pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212. 38 C.F.R. § 4.20 (1999).  Under 
Diagnostic Code 5212, a 20 percent evaluation requires 
nonunion of the radius of the major or minor upper extremity 
in the upper half.  A 30 percent evaluation is provided for 
nonunion in the lower half of the major extremity with false 
movement and without loss of bone substance.  A 40 percent 
disability evaluation, the highest rating available under 
this code section, is warranted when there is nonunion in the 
lower half of the major extremity with false movement and 
with loss of bone substance. 38 C.F.R. Part 4, Diagnostic 
Code 5212 (1999).

After a thorough review of the claims file, the Board 
concludes that the veteran's service-connected residuals of 
unfused fracture, right navicular bone, major, are most 
consistent with a 20 percent disability rating.  An X-ray 
examination of the veteran's right wrist, performed in 
October 1998, revealed findings of an ununited fracture of 
the navicular bone and a moderate degree of osteoarthritis of 
the radiocarpal joint.  The report of his most recent VA 
examination for joints, performed in April 2000, noted a 
range of motion for the right wrist consisting of volar 
flexion to 55 degrees, dorsiflexion to 65 degrees, radial 
deviation to 15 degrees and ulnar deviation to 35 degrees.  
The examiner also noted that "[t]here is some pain with end 
range of motion.  There is full painless motion of the joints 
of the thumb and fingers, right hand, equal to the left."  
The examiner concluded with an impression, in pertinent part, 
of non-union fracture right navicular.  The veteran's April 
1997 VA examination for joints also revealed a reduced range 
of motion in the veteran's right wrist with complaints of 
pain.  Thus, as the evidence of record clearly shows that the 
right wrist disorder involves complaints of pain and function 
loss due to a ununited fracture of the navicular bone, the RO 
was correct in awarding the 20 percent rating under 
Diagnostic Code 5212. 38 C.F.R. § 4.7 (1999).  However, a 
higher rating is clearly not in order pursuant to the 
schedular criteria as there is no medical evidence showing 
that his right wrist disability involves wrist or elbow 
ankylosis (Diagnostic Code 5214), nonunion of the radius or 
ulna with loss of bone substance (1 inch or more) and marked 
deformity (Diagnostic Codes 5211 and 5212), or other 
significant disability as the result of impairment of 
supination or pronation of the right forearm (Diagnostic Code 
5213).  The latter diagnostic code would require medical 
evidence showing impairment of supination and pronation 
manifested by loss of bone fusion causing the hand to be 
fixed in supination or hyperpronation (30 percent rating).  
While the veteran has some impaired range of motion in the 
right wrist, it was not shown by any other medical evidence 
of record that his hand was "fixed" in supination or 
hyperpronation.  He can clearly move his right wrist, but he 
experiences pain and functional loss in doing so.  
Specifically, the April 2000 VA examination report noted 
"mild to moderate degree of impairment of function of the 
right hand and wrist." 

In view of these findings and the lack of evidence to 
establish symptomatology to meet the criteria for an 
increased disability evaluation, entitlement to an increased 
disability evaluation beyond the currently assigned 20 
percent is not shown.  In reaching this conclusion, the 
functional impairment that can be attributed to pain or 
weakness has been taken into account; however, any pain 
affecting strength and motion is not shown to a degree beyond 
that contemplated by the current schedular evaluation.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5212 
(1999).  That is, while the veteran's right wrist is 
symptomatic, including pain and weakness on use, there is no 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent.  

In making this determination, the Board notes that the RO has 
granted service connection for carpal tunnel syndrome due to 
arthritis, right wrist, secondary to the appellant's service-
connected disability of unfused fracture, right navicular 
bone, major.  Accordingly, while the VA examiner conducting 
the April 2000 VA examination noted that this condition 
"would cause a mild to moderate degree of impairment of 
function of the right hand and wrist," the Board concludes 
that these symptoms are adequately considered by the ratings 
assigned both for the unfused fracture and the carpal tunnel 
syndrome.

In this regard, the Board notes that generally, all 
disabilities , including those arising from a single disease 
entity, are rated separately with the resulting ratings being 
combined. 38 C.F.R. § 4.25 (1999).  Pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1999).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

Thus, the Board concludes that the 20 percent disability 
rating assigned adequately compensates the veteran for his 
service-connected residuals of unfused fracture, right 
navicular bone, major, and for any increased functional loss 
he may experience with physical activities as a result of 
this condition.  See Sanchez-Benitez v. West 13 Vet. App. 282 
(1999); DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his right wrist 
disorder, nor is it shown that it markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  As noted on his most recent VA examination report, 
the veteran is able to work at the Post Office casing mail.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected residuals of unfused fracture, right 
navicular bone, major, is denied.



		
	JAMES W. ENGLE 
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

